Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Newly submitted claims 27-29 are each directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: they are directed to non-elected species in Group I indicated in the restriction requirement dated 04/23/2021.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Currently, there is no allowable linking/generic claim(s) for the species. Accordingly, claims 27-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 7, 13, 21, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Van de Cotte et al. (US 20180282633 A1; cited in IDS; hereinafter “Van de Cotte”).

	Regarding claim 7, Van de Cotte teaches a system for data collection in an industrial production environment (i.e., “A plant or refinery… Mechanical or digital sensors may be used for monitoring equipment”; see Abstract), the system comprising:
an industrial production system comprising a plurality of components, and a plurality of sensors each operatively coupled to at least one of the plurality of components (i.e., “A plant or refinery… sensors may be used in conjunction with one or more system components to perform invariant mapping, monitor system operating characteristics, and/or predict pressure, volume, surges, reactor loop fouling, gas quality, or the like”; see Abstract), the plurality of sensors including at least one of a vibration sensor and an electromagnetic field sensor (i.e., “vibration sensors”; see [0099] and FIG. 11A);
a sensor communication circuit (i.e., “data collection platform 1002”) structured to interpret a plurality of sensor data values (i.e., “Sensor data at least one of the vibration sensor and the electromagnetic field sensor (i.e., sensor data from sensors 1012, 1014, 1016, 1018, 1020-1038, 1046; see [0099] and FIG. 11A; note that sensor 1026 is a vibration sensor);
a data analysis circuit (i.e., “data analysis platform 1004”) structured to detect an operating condition of the industrial production system based at least in part on a portion of the plurality of sensor data values (i.e., “the data analysis platform 1004 may analyze sensor data to detect new problems and/or to monitor existing problems (e.g., to determine if an existing problem is growing, maintaining the same severity, or shrinking) in the equipment of a plant”; see [0113]);
a response circuit (i.e., “control platform 1006”) structured to modify a production related operating parameter of the industrial production system in response to the detected operating condition (i.e., “the recommendation module 1078 in the data analysis platform 1004 may coordinate with the data analysis module 1076 to generate recommendations for adjusting one or more parameters for the operation of the plant environment depicted in FIG. 11A…  The command codes may be transmitted to a control platform 1006 for processing and/or execution”; see [0114]); and 
a pattern recognition circuit (i.e., “Data analysis platform”) structured to determine a recognized pattern value in response to a portion of the plurality of sensor data values (i.e., “Data analysis platform may determine 
wherein the recognized pattern value further includes a secondary value comprising a value (i.e., “a deviation indicating a potential present or future surge condition may be detected”) based on a fused plurality of sensors that comprises the sensed parameter group (i.e., “the P and T (or other) data”; see [0158]).

Regarding claim 13, Van de Cotte teaches a system for data collection in an industrial production environment (i.e., “A plant or refinery… Mechanical or digital sensors may be used for monitoring equipment”; see Abstract), the system comprising:
an industrial production system comprising a plurality of components, and a plurality of sensors each operatively coupled to at least one of the plurality of components (i.e., “A plant or refinery… sensors may be used in conjunction with one or more system components to perform invariant mapping, monitor system operating characteristics, and/or predict pressure, volume, surges, reactor loop fouling, gas quality, or the like”; see Abstract), the plurality of sensors including at least one of a vibration sensor and an electric field sensor (i.e., “vibration sensors”; see [0099] and FIG. 11A);
a sensor communication circuit (i.e., “data collection platform 1002”) structured to interpret a plurality of sensor data values (i.e., “Sensor data may be collected by a data collection platform 1002”; see [0105]) in at least one of the vibration sensor and the electric field sensor (i.e., sensor data from sensors 1012, 1014, 1016, 1018, 1020-1038, 1046; see [0099] and FIG. 11A; ; note that sensor 1026 is a vibration sensor);
a data analysis circuit (i.e., “data analysis platform 1004”) structured to detect an operating condition of the industrial production system based at least in part on a portion of the plurality of sensor data values (i.e., “the data analysis platform 1004 may analyze sensor data to detect new problems and/or to monitor existing problems (e.g., to determine if an existing problem is growing, maintaining the same severity, or shrinking) in the equipment of a plant”; see [0113]);
a response circuit (i.e., “control platform 1006”) structured to modify a production related operating parameter of the industrial production system in response to the detected operating condition (i.e., “the recommendation module 1078 in the data analysis platform 1004 may coordinate with the data analysis module 1076 to generate recommendations for adjusting one or more parameters for the operation of the plant environment depicted in FIG. 11A…  The command codes may be transmitted to a control platform 1006 for processing and/or execution”; see [0114]); and
a pattern recognition circuit (i.e., “Data analysis platform”) structured to determine a recognized pattern value in response to a portion of the plurality of sensor data values (i.e., “Data analysis platform may determine 
wherein the recognized pattern value further includes a secondary value comprising a value (i.e., “a deviation indicating a potential present or future surge condition may be detected”) based on a fused plurality of sensors that comprises the sensed parameter group (i.e., “the P and T (or other) data”; see [0158]).

Regarding claim 21, Van de Cotte further teaches:
wherein the secondary value comprises an off nominal operating condition affecting a product quality produced by an operation of the industrial production system (i.e., “a deviation indicating a potential present or future surge condition may be detected”; see [0158]).

Regarding claim 31, Van de Cotte further teaches:
wherein the secondary value comprises an off nominal operating condition affecting a product quality produced by an operation of the industrial production system (i.e., “a deviation indicating a potential present or future surge condition may be detected”; see [0158]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



4.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Van de Cotte.

Regarding claim 30, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s). 
	Van de Cotte does not explicitly discloses:
wherein the pattern recognition circuit is further structured to access cloud-based data comprising a second plurality of sensor data values, the second plurality of sensor data values corresponding to at least one offset industrial system.
However, Van de Cotte further teaches:
using a cloud computing infrastructure to improve performance (see [0121]); 
storing sensor data in a separate data store accessible to the public network (see [0098]); and
accessing sensor data from other customer site, other site, and/or plant (see [0112]).
. 

5.	Claims 9, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Van de Cotte in view of XIA et al. (CN 102445604 A; machine translation; hereinafter “XIA”).

	Regarding claim 9, Van de Cotte teaches a system for data collection in an industrial production environment (i.e., “A plant or refinery… Mechanical or digital sensors may be used for monitoring equipment”; see Abstract), the system comprising:
an industrial production system comprising a plurality of components, and a plurality of sensors each operatively coupled to at least one of the plurality of components (i.e., “A plant or refinery… sensors may be used in conjunction with one or more system components to perform invariant mapping, monitor system operating characteristics, and/or predict pressure, volume, surges, reactor loop fouling, gas quality, or the like”; see Abstract);
a sensor communication circuit (i.e., “data collection platform 1002”) structured to interpret a plurality of sensor data values (i.e., “Sensor data may be collected by a data collection platform 1002”; see [0105]) in response to a sensed parameter group (i.e., sensor data from sensors 1012, 1014, 1016, 1018, 1020-1038, 1046; see [0099] and FIG. 11A); 
a data analysis circuit (i.e., “data analysis platform 1004”) structured to detect an operating condition of the industrial production system based at least in part on a portion of the plurality of sensor data values (i.e., “the data analysis platform 1004 may analyze sensor data to detect new problems and/or to monitor existing problems (e.g., to determine if an existing problem is growing, maintaining the same severity, or shrinking) in the equipment of a plant”; see [0113]) from a fused plurality of sensors coupled to the at least one of the plurality of components, the fused plurality of sensors including a vibration sensor 
a response circuit (i.e., “control platform 1006”) structured to modify a production related operating parameter of the industrial production system in response to the detected operating condition (i.e., “the recommendation module 1078 in the data analysis platform 1004 may coordinate with the data analysis module 1076 to generate recommendations for adjusting one or more parameters for the operation of the plant environment 
wherein the operating condition affects a desired output comprises at least one of a production output, a quality, an efficiency, a profitability, a purity, a maintenance or service prediction of components in the industrial production system, or a failure mode prediction (i.e., “monitor system operating characteristics, and/or predict pressure, volume, surges, reactor loop fouling, gas quality, or the like”; see [Abstract; “Surge can decrease the effectiveness and efficiency of the compressor, and the vibrations, thrust reversals, and temperature increases that result from surging can damage components of the compressor (sometimes quickly) and reduce the functional life of the compressor”; see [0085]).
Van de Cotte does not explicitly discloses (see the underlined):
the fused plurality of sensors including a vibration sensor and an electric field sensor.
But XIA teach using an electric filed sensor in an industrial production environment (i.e., “electric field sensor is a measuring device of electric field intensity and the potential, which is widely used in national defense, aerospace, weather detection, power, earthquake forecast, scientific research and industrial production and so on field”; see translation [0002]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Van de Cotte in view of XIA to incorporate and couple at least one electric filed sensor to the least one of the plurality of components in the 

Regarding claim 25, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s). 
Van de Cotte does not explicitly discloses:
wherein the plurality of sensors comprises at least one analog sensor.
However, it is well-known that industrial sensors can be digital or analog. It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate at least one analog sensor in the plurality of sensors as claimed. The motivation would be to utilized known analog sensors for its predictable results.

Regarding claim 26, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s). 
Van de Cotte does not explicitly discloses:
wherein at least one of the plurality of sensors comprises a remote sensor.
However, since Van de Cotte teaches that the sensor data can be gathered to a computer system by wired or wireless communications (see [0094]), It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate remote sensors in the at least one of the plurality of sensors, as claimed. .

Allowable Subject Matter
6.	Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 22-24, the closest prior art of record fails to teach the features (claim 22 as a representative claim): “a peak detection circuit, wherein the peak detection circuit is structured to verify consistency of timing of peak values between data from the vibration sensor and data from the electromagnetic [or electric] field sensor,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Note that RZESZUCINSKI et al. (WO 2017198327 A1) teaches a method of condition monitoring, involving coupling at least one sensor for measurement of physical quantities of the industrial machinery and analyzing a sensor data to determine an operating condition of the machinery. The industrial machinery is a motor, a bearing, a pump, a compressor, a transformer or any machinery suited for industrial applications. Each sensor is dedicated to record signals measured by sensors of strictly determined physical quantity e.g. vibration, temperature, magnetic field, etc.

None of the prior art of record teaches or suggests, singly or in combination, the above indicated features as claimed.

Response to Arguments
7.	The objections to the drawings have been withdrawn in view of the amendment.

8.	The objections to the claims for informalities have been withdrawn in view of the amendment.

9.	The rejections under 35 USC 112(b) have been withdrawn in view of the amendment.

10.	Regarding rejections under 35 USC 102, Applicant argued: as discussed and tentatively agreed during the interview, while Van de Cotte discloses sensors including a pressure sensor and a temperature sensor, Van de Cotte fails to disclose or render obvious that “the plurality of sensors including at least one of a vibration sensor and an electric field sensor; ... a sensed parameter group associated with at least one of the vibration sensor and the electric field sensor; ... wherein the recognized pattern value further includes a secondary value comprising a value based on a fused plurality of sensors that comprises the sensed parameter group,” as recited by currently amended independent claim 13… Van de Cotte does not even mention an electric field sensor. Van de Cotte fails to disclose or render obvious similar features of currently amended independent claims 7 and 9.
	It is respectfully submitted that claim 13 (and claim 7) requires at least one of a vibration sensor and an electric (or electromagnetic) field sensor. Van de Cotte teaches a vibration sensor, therefore it corresponds to the argued limitations at issue. On the other hand, claim 9 requires both a vibration sensor and an electric field sensor among a fused plurality of sensors. However, this is found obvious in view of XIA et al. as indicated in the rejections under 35 USC 103 above. Note that “a fused plurality of” is not particularly defined or limited in the claim. Therefore it is interpreted to include the meaning of “a collection of” or its equivalents under broadest reasonable interpretation.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN C KUAN/Primary Examiner, Art Unit 2857